UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7092


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SIM ABA CAMPBELL,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.      James A Beaty, Jr.,
Chief District Judge. (1:04-cr-00267-JAB-1)


Submitted:   September 28, 2010            Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sim Aba Campbell, Appellant Pro Se.    Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sim Aba Campbell appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Campbell, No. 1:04-cr-00267-

JAB-1 (M.D.N.C. July 20, 2010).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2